Citation Nr: 0012680	
Decision Date: 05/12/00    Archive Date: 05/18/00

DOCKET NO. 95-23 160	)	DATE
	)

On appeal from the decision of the 
Department of Veterans Affairs (VA) Regional Office (RO)
in Boston, Massachusetts


THE ISSUE

Whether the Board of Veterans' Appeals (Board) has 
jurisdiction over the issues of entitlement to service 
connection for Wolff-Parkinson-White syndrome, diabetes 
mellitus, tinnitus, deafness, and an acquired psychiatric 
disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

C. Schlosser, Associate Counsel


INTRODUCTION

The veteran had verified active military service from January 
1969 to August 1970, as well as subsequent National Guard and 
Reserve service. 

This matter originally came before the Board on appeal from a 
March 1993 rating decision in which the RO denied service 
connection for the issues identified on the title page.  The 
veteran appealed and was afforded a hearing at the RO in 
February 1994.  His claims were denied by the hearing officer 
as reflected in a May 1994 decision and supplemental 
statement of the case (SSOC) dated on June 7, 1994.  By 
decision of October 1997, the case was remanded, in order to 
permit the veteran and his representative to submit argument 
on the question of whether the Board had jurisdiction of the 
appeal in light of the veteran's withdrawal of his 
substantive appeal.  The case has now been returned to the 
Board for further consideration.

The appellant has requested equitable relief under the 
provisions of 38 U.S.C.A. § 503 (West 1991).  A grant of 
equitable relief is solely within the discretion of the 
Secretary of Veterans Affairs.  It is not within the Board's 
jurisdiction.  See Darrow v. Derwinski, 2 Vet. App. 303 
(1992).  The request will be referred to the Chairman of the 
Board for consideration under 38 C.F.R. § 2.7 (1999) after 
this decision of the Board has been issued.  


FINDINGS OF FACT

1.  By rating decision of March 1993, the RO denied 
entitlement to service connection for Wolff-Parkinson-White 
syndrome, diabetes mellitus, tinnitus, deafness, and a 
generalized anxiety disorder; the veteran submitted a notice 
of disagreement in April 1993 and a statement of the case was 
issued in July 1993.

2.  A substantive appeal dated March 1994 (without any date 
stamp to show the date of receipt) is of record.

3.  On June 14, 1994, prior to the promulgation of a decision 
in the appeal, the Board received notification from the 
appellant that a withdrawal of this appeal was requested; as 
a result, the veteran's appeal of the denials of his claim 
for service connection by rating decision of March 1994 was 
not timely perfected.

4.  On August 30, 1994, the veteran submitted a written 
statement requesting that his appeal be "reactivated."


CONCLUSION OF LAW

The Board does not have jurisdiction over the issues which 
have been certified on appeal, inasmuch as a timely 
substantive appeal was not filed.  38 U.S.C.A. § 7105(b)(2), 
(d)(5) (West 1991); 38 C.F.R. §§ 20.202, 20.204(b), (c) 
(1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

All claimants have the right to appeal a determination made 
by the agency of original jurisdiction that the Board does 
not have jurisdictional authority to review a particular 
issue.  This includes questions relating to the timely filing 
and adequacy of the Notice of Disagreement and the 
Substantive Appeal.  Subject to review by courts of competent 
jurisdiction, only the Board of Veterans' Appeals will make 
final decisions with respect to its jurisdiction.  38 C.F.R. 
§ 20.101(c) (1999).  

An appeal consists of a timely filed Notice of Disagreement 
in writing and, after a Statement of the Case has been 
furnished, a timely filed Substantive Appeal.  38 C.F.R. 
§ 20.200 (1999).

An extension of the 60-day period for filing a Substantive 
Appeal, or the 60-day period for responding to a Supplemental 
Statement of the Case when such a response is required, may 
be granted for good cause.  A request for such an extension 
must be in writing and must be made prior to expiration of 
the time limit for filing the Substantive Appeal or the 
response to the Supplemental Statement of the Case.  The 
request for extension must be filed with the Department of 
Veterans Affairs office from which the claimant received 
notice of the determination being appealed, unless notice has 
been received that the applicable records have been 
transferred to another Department of Veterans Affairs office.  
A denial of a request for extension may be appealed to the 
Board.  38 C.F.R. § 20.303 (1999).

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. §§ 20.202, 20.204(b) (1999).  
Withdrawal may be made by the appellant or by his authorized 
representative, except that a representative may not withdraw 
a Substantive Appeal filed by the appellant personally 
without the express written consent of the appellant.  38 
C.F.R. § 20.204(c) (1999).

As noted above, the veteran submitted a written statement, 
received at the RO in June 1994, requesting that his appeal 
be withdrawn.  Thereafter, on August 30, 1994, the veteran 
indicated a desire, in writing, to have his appeal 
"reactivated."

The case was remanded by the Board in October 1997 to afford 
the veteran and his representative the opportunity to present 
argument on whether the Board has jurisdiction to consider 
the issues which had been certified for appeal.  Thereafter, 
the RO was to determine whether the March 1993 rating 
decision was final based on the veteran's written withdrawal 
of his appeal, pursuant to the provisions of 38 C.F.R. 
§ 20.204.

It is the veteran's contention that he followed all of the 
necessary procedures to pursue his appeal, as instructed by 
the staff at the RO.  He argues that the withdrawal of his 
appeal (in June 1994) was precipitated by health problems, 
that he was misled by a VA employee (in August 1994) who told 
him that he could "reactivate" his appeal because of the 
short, intervening time period, that he relied on this 
erroneous advice and that he should not be held accountable 
for the "administrative error" of a VA employee.  Further, 
he suggests that the VA employee acted to extend the appeal 
period.

In a November 1998 statement of the case, the RO indicated 
that the veteran's attempt to reactivate his appeal had been 
incorrectly accepted by VA and was actually a pending claim 
which had not been properly certified for appellate review.  
In addition, the RO concluded that the veteran's June 1994 
statement withdrawing his appeal resulted in the March 1993 
rating decision's becoming final.  The veteran was advised 
that if he had attempted to reactivate his appeal when there 
was time remaining in the original appeal period following 
notification of the decision being appealed, his attempt 
would have been accepted as a valid reactivation under 
38 C.F.R. § 20.302 and 38 U.S.C.A. § 7105 (West 1991).  
However, because the one year appeal period ended April 1, 
1994, the veteran's August 1994 attempt to "reactivate" his 
appeal was unacceptable.

The RO's analysis is correct.  However, the Board has given 
careful consideration to the veteran's argument that he is 
being penalized because of erroneous advice provided by a VA 
employee.  The Board does not agree.  Had the veteran been 
told that he could "reactivate" the appeal at the time he 
withdrew the substantive appeal, that is, in June 1994, then 
his argument that he had been penalized by such advice would 
be a valid one, since such withdrawal might not have occurred 
except with the expectation that the appeal could be 
reinstated at a later date.  If a VA employee advised the 
veteran in August 1994 that he could reactivate the appeal, 
such advice, while erroneous, would not serve to "penalize" 
the veteran, since the appeal had already been withdrawn and 
the March 1994 rating decision was then final.  In other 
words, the allegedly erroneous advice had no effect on the 
veteran's withdrawal or the finality of the March 1994 rating 
decision.  

Likewise, the Board does not find that the purported advice 
given by a VA employee serves to extend the appeal period, 
inasmuch as the request (the veteran's August 1994 letter) 
was not filed within the requisite time period.  This 
statement more properly serves as an attempt to reopen claims 
of service connection for the disabilities which were denied.  

Based on the foregoing, the Board finds that the appellant 
has withdrawn this appeal, the effect of which is to finalize 
the March 1994 rating decision of the RO.  At this juncture 
there remain no allegations of errors of fact or law for 
appellate consideration.  Accordingly, the Board does not 
have jurisdiction to review the issues which have been 
certified on appeal and the appeal is, therefore, dismissed 
without prejudice.


ORDER

The appeal is dismissed.


		
N.R. ROBIN
	Member, Board of Veterans' Appeals


 



